


Exhibit 10.5




Master Security Agreement




THIS MASTER SECURITY AGREEMENT (this “Agreement”) dated as of April 20, 2020 is
made by and between REPRO MED SYSTEMS, INC., a New York Corporation, with a
principal address at 24 CARPENTER RD, CHESTER, NY 10918-1057 (“Borrower”), and
KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NATIONAL ASSOCIATION, having an
office at 1000 S MCCASLIN BLVD, Superior, CO 800279437 (“KEF”).




1.  Financing. This Agreement provides terms and conditions that the parties
intend to apply to various loan transactions secured by personal property. Each
such loan transaction shall be evidenced by (a) a Collateral Schedule that
explicitly incorporates the provisions of this Agreement and that sets forth the
description of the specific collateral securing Borrower’s obligations to KEF
(“Collateral Schedule”) and (b) a Promissory Note evidencing the amount to be
repaid by Borrower to KEF (“Note”).




2.  Definitions. Unless the context otherwise requires, as used in this
Agreement the following terms shall have the respective meanings indicated below
and shall be equally applicable to both the singular and the plural forms
thereof. Any term used in this Agreement and not defined herein shall have the
meaning provided in the Uniform Commercial Code (“UCC”) in effect in the State
identified in Section 21 below.




“Collateral” means the Equipment and any other property described on a
Collateral Schedule, all substitutions, replacements or exchanges therefor, and
all proceeds (both cash and non-cash and including insurance proceeds)
receivable or received from the sale, lease, license, collection, use, exchange
or other disposition of the Collateral.




“Default Rate” means the lesser of eighteen percent per annum or the maximum
rate permitted by law.




“Equipment” means each item of property designation from time to time by
Borrower and financed by KEF which is described on a Collateral Schedule,
together with all replacement parts, accessions, additions and accessories
incorporated therein or affixed thereto including, without limitation, any
software that is a component or integral part of, or is included or used in
connection with, any item of Equipment, but with respect to such software, only
to the extent of Borrower’s interest therein, if any.




“Guarantor” means any guarantor of the Secured Obligations.




“Installment(s)” means the periodic payments due to repay each Note, and, where
the context requires, all additional amounts as may from time to time be payable
under any provision of the Loan Documents.




“Loan Documents” means, with respect to each loan transaction, collectively,
this Agreement, a Note, a Certificate of Acceptance, a Collateral Schedule and
all other documents prepared by KEF and now or hereafter executed in connection
therewith.




“Secured Obligations” means all of the following obligations of Borrower,
whether direct or indirect, absolute or contingent, matured or unmatured,
originally contracted with KEF or another party, and now or hereafter owing to
or acquired in any manner partially or totally by KEF or in which KEF may have
acquired a participation, contracted by Borrower alone or jointly or severally:
(a) Borrower’s obligations hereunder and under the Notes, (b) any and all
indebtedness, obligations, liabilities, contracts, indentures, agreements,
warranties, covenants, guaranties, representations, provisions, terms, and
conditions of whatever kind, now existing or hereafter arising, and however
evidenced, that are now or hereafter owed, incurred or executed by Borrower to,
in favor of, or with KEF, and including any partial or total extension,
restatement, renewal, amendment, and substitution thereof or therefor; (c) any
and all claims of whatever kind of KEF against Borrower, now existing or
hereafter arising; and (d) any and all of KEF’s fees, costs and expenses related
to the foregoing.




--------------------------------------------------------------------------------




“Supplier” means the manufacturer or the vendor of the Equipment, as set forth
on each Collateral Schedule.




“Term” means the term of each Note.




3.  Grant of Security. In consideration of one or more loans, advances or other
financial accommodations at any time made or extended by KEF to or for the
account of Borrower, and to secure the prompt payment and performance in full
when due of the Secured Obligations, Borrower hereby pledges, assigns, transfers
and hypothecates to KEF and grants to KEF a continuing security interest in, all
of Borrower’s right, title and interest in and to the Collateral.




4.  Perfection of Security Interest. (a) Borrower hereby authorizes KEF to
authenticate and/or file all UCC financing statements and amendments that in
KEF’s sole discretion are deemed necessary or proper to secure or protect KEF’s
interest in the Collateral in all applicable jurisdictions. Borrower hereby
ratifies, to the extent permitted by law, all that KEF shall lawfully and in
good faith do or cause to be done by reason of and in compliance with this
section. Borrower shall provide written notice to KEF at least thirty days prior
to any contemplated change in Borrower’s name, jurisdiction of organization or
chief executive office address.




(b)  Borrower shall have possession of the Collateral except where expressly
otherwise provided in this Agreement or where KEF chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. If any of the Collateral is at any time in the possession of a third
party, Borrower will join with KEF in notifying such third party of KEF’s
security interest and obtaining an acknowledgment from such third party that it
is holding the Collateral for the benefit of KEF.




(c)  If any lien or encumbrance other than KEF’s shall attach to Equipment,
Borrower shall (i) give KEF immediate written notice thereof and (ii) promptly,
at Borrower’s sole cost and expense, take such action as may be necessary to
discharge such lien.




(d)  Borrower will not create any Chattel Paper with respect to the Equipment
without placing a legend on the Chattel Paper acceptable to KEF indicating that
KEF has a security interest in the Chattel Paper.




5.  Delivery and Acceptance. If requested by KEF, Borrower shall execute and
deliver to KEF a Certificate of Acceptance for the Equipment described on such
Collateral Schedule and, in such event, KEF SHALL HAVE NO OBLIGATION TO ADVANCE
ANY FUNDS TO BORROWER UNLESS AND UNTIL KEF SHALL HAVE RECEIVED A CERTIFICATE OF
ACCEPTANCE RELATING TO THE EQUIPMENT EXECUTED BY BORROWER.




6.  Payments. Borrower shall pay each Note on the terms set forth therein. All
Installments shall be payable when due and be paid to KEF at 1000 South McCaslin
Boulevard, Superior, CO 80027, or as otherwise directed by KEF in writing.
Lender does not intend to charge any amount in excess of the maximum amount of
time price differential or interest, as applicable, permitted to be charged or
collected by applicable law and any such excess amounts will be applied to
payments due under each loan, in inverse order of maturity, with any surplus
refunded to Borrower.




7.  Location; Inspection. Equipment shall be delivered to the location
(“Equipment Location”) specified in a Collateral Schedule and shall not be
removed therefrom without KEF’s prior written consent. KEF shall have the right
to enter upon the premises where the Collateral is located and inspect the
Collateral at any reasonable time. At KEF’s request, Borrower shall (a) affix
permanent labels in a prominent place on Equipment stating KEF’s interest in the
Equipment, (b) keep such labels in good repair and condition and (c) provide KEF
with an inventory listing of all labeled Equipment within thirty days of such
request.




- 2 -

--------------------------------------------------------------------------------




8.  Use; Alterations. Borrower shall use Equipment lawfully and only in the
manner for which it was designed and intended and so as to subject it only to
ordinary wear and tear. Borrower shall comply with all applicable laws. Borrower
shall immediately notify KEF, in writing, upon becoming aware of any existing or
threatened investigation, claim or action by any governmental authority that
could adversely affect Equipment, KEF or this Agreement. Borrower, at its own
expense, shall make such alterations, additions or modifications to Equipment as
may be required from time to time to meet the requirements of applicable law or
a governmental body (each, a “Required Alteration”). All such Required
Alterations shall immediately, and without further act, be deemed to constitute
“Equipment” and be fully subject to this Agreement as if originally financed
hereunder. Borrower shall not make any other alterations to Equipment without
KEF’s prior written consent.




9.  Repairs and Maintenance. Borrower, at Borrower’s sole cost and expense,
shall (a) keep Equipment in good repair, operating condition, appearance and
working order in compliance with the manufacturer’s recommendations and
Borrower’s standard practices (but in no event less than industry practices),
(b) properly service all components of Equipment following the manufacturer’s
written operating and servicing procedures, (c) enter into and keep in full
force and effect during the Term a maintenance agreement covering the Equipment
with the manufacturer, or a manufacturer- approved maintenance organization, to
maintain, service and repair such Equipment, as otherwise required herein (but
an alternate source of maintenance may be used by Borrower with KEF’s prior
written consent), (d) upon KEF’s request furnish KEF with an executed copy of
any such maintenance agreement, and (e) replace any part of the Equipment that
becomes unfit or unavailable for use from any cause (whether or not such
replacement is covered by a maintenance agreement) with a replacement part that,
in KEFs sole opinion, is of the same manufacture, value, remaining useful life
and utility as the replaced part immediately preceding the replacement, assuming
that such replaced part was in the condition required by this Agreement.
Replacement parts shall be free and clear of all liens, constitute Equipment and
be fully subject to this Agreement as if originally financed hereunder.




10.  Lease and Assignment. (a) BORROWER SHALL NOT, WITHOUT KEF’S PRIOR WRITTEN
CONSENT, (i) SELL, ASSIGN, TRANSFER, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF
THE COLLATERAL OR ANY INTEREST THEREIN, (ii) RENT OR LEND EQUIPMENT TO ANYONE OR
(iii) PERMIT EQUIPMENT TO BE USED BY  ANYONE OTHER THAN BORROW OF BORROWER’S
AFFILIATES  AND  THEIR  RESPECTIVE  QUALIFIED EMPLOYEES. BORROWER ACKNOWLEDGES
IT REMAINS PRIMARILY LIABLE FOR ALL OBLIGATIONS ARISING HEREUNDER
NOTWITHSTANDING USE BY AN AFFILIATE.




(b)  KEF, at any time with or without notice to Borrower, may sell, transfer,
assign and/or grant a security interest in all or any part of KEF’s interest in
the Loan Documents or any Equipment (each, a “KEF Transfer”). Any purchaser,
transferee, assignee or secured party of KEF (each a “KEF Assignee”) shall have
and may exercise all of KEF’s rights under the applicable Loan Documents and
hereunder with respect to the Equipment to which any such KEF Transfer relates,
and Borrower shall not assert against any KEF Assignee any claim that Borrower
may have against KEF; provided, Borrower may assert any such claim in a separate
action against KEF. Upon receipt of written notice of a KEF Transfer, Borrower
shall promptly acknowledge in writing its obligations under the applicable Note
and hereunder, shall comply with the written directions or demands of any KEF
Assignee and shall make all payments due under the applicable Note as directed
in writing by the KEF Assignee. Following such KEF Transfer, the term “KEF”
shall be deemed to include or refer to each KEF Assignee. Borrower will provide
reasonable assistance to KEF to complete any transaction contemplated by this
subsection (b).




(c)  Subject to the restriction on assignment contained in subsection (a), the
Loan Documents shall inure to the benefit of, and be binding upon, the
successors and assigns of the parties thereto including, without limitation,
each person who becomes bound thereto as a “new debtor” as set forth in the UCC.




- 3 -

--------------------------------------------------------------------------------




11.  Risk of Loss; Damage to Equipment. (a) Borrower shall bear the entire risk
of loss (including without limitation, theft, destruction, disappearance of or
damage to Equipment from any cause whatsoever), whether or not insured against,
during the Term of each Note. No such loss shall relieve Borrower of the
obligation to pay Installments or of any other obligation under any Loan
Documents.




(b)  If any Equipment is lost, stolen or damaged beyond repair, or is
confiscated or seized, or to use and/or title thereof is requisitioned to
someone other than Borrower (any such event being a “Total Loss”), Borrower
shall immediately notify KEF of such event. On the next Installment payment date
following the occurrence of the Total Loss, at KEF’s option, Borrower shall
either (i) replace the Equipment that suffered a Total Loss with equipment that
is free of all liens and, in KEF’s sole opinion, is of the same manufacture,
value, remaining useful life and utility as the replaced Equipment immediately
preceding the replacement, assuming such replaced Equipment was in the condition
required by this Agreement or (ii) pay to KEF any unpaid Installments and other
charges due prior to the payment date specified in such notice plus an amount,
with respect to an item of Equipment, equal to the pro rata portion of the
Installments attributable to such item of Equipment under the Loan Documents
after discounting those Installments to present worth as of the payment date
specified in the notice on the basis of a per annum rate of discount equal to
three percent from the respective dates upon which the Installments would have
been paid but for the operation of this clause, together with interest on such
amount at the Default Rate from the payment date specified in the notice to the
date of actual payment.




(c)  If KEF elects to allow replacement of Equipment as set forth in subsection
(b)(i) above, such replacement equipment shall become Equipment subject to this
Agreement and the security interest granted to KEF hereunder, and KEF shall
release its interest in the applicable Equipment in its then condition and
location, “AS IS” and “WHERE IS,” without any warranties, express or implied.
Alternatively, upon KEF’s receipt of the amounts specified in subsection (b)(ii)
above, KEF shall release its interest in the applicable Equipment, in its then
condition and location, “AS IS” and “WHERE IS,” without any warranties, express
or implied.




12.  Insurance. (a) Borrower shall, at all times during the Term of each Note
and at Borrower’s own cost and expense, maintain (i) insurance against all risks
of physical loss or damage to Equipment for the full replacement value thereof,
and




(ii) commercial general liability insurance (including blanket contractual
liability coverage and products liability coverage) for personal and bodily
injury and property damage per occurrence as stated in each Collateral Schedule.




(b)  All insurance policies required hereunder shall include terms, and be with
insurance carriers, reasonably satisfactory to KEF. Without limiting the
generality of the foregoing, each policy shall include the following terms: (i)
all physical damage insurance shall name KEF and its assigns as loss payee, (ii)
all liability insurance shall name KEF and its assigns as additional insureds,
(iii) the policy shall not be canceled or altered without at least thirty days’
advance notice to KEF and its assigns and (iv) coverage shall not be invalidated
against KEF or its assigns because of any violation of any condition or warranty
contained in any policy or application therefor by Borrower or by reason of any
action or inaction of Borrower. On each anniversary of the date on which KEF
funds any Note hereunder, and during the term hereof, Borrower shall deliver to
KEF certificates or other proof of insurance satisfactory to KEF evidencing the
coverage required by this section.




13.  Taxes. Borrower shall pay when due and shall indemnify and hold harmless
KEF (on an after-tax basis) from and against any and all taxes, fees,
withholdings, levies, imposts, duties, assessments and charges of every kind and
nature whatsoever (including any related penalties and interest) imposed upon or
against KEF, any KEF Assignee, Borrower or any Collateral by any governmental
authority in connection with, arising out of or otherwise related to Collateral,
the Loan Documents or any Installments and receipts or earnings arising
therefrom and excepting only all Federal, state and local taxes on or measured
by KEF’s net income.




- 4 -

--------------------------------------------------------------------------------




14.  KEF’s Right to Perform for Borrower. If Borrower fails to perform any of
its obligations contained herein, KEF may (but shall not be obligated to) itself
perform such obligations, and the amount of the reasonable costs and expenses of
KEF incurred in connection with such performance, together with interest on such
amount from the date said amounts are expended at the Default Rate, shall be
payable by Borrower to KEF upon demand. No such performance by KEF shall be
deemed a waiver of any rights or remedies of KEF or be deemed to cure any
Default of Borrower hereunder.




15.  Default; Remedies. (a) As used herein, the term “Default” means any of the
following events: (i) Borrower fails to pay any Installment or other amount due
under a Note within ten days after the same shall have become due; (ii) Borrower
becomes insolvent or makes an assignment for the benefit of its creditors; (iii)
a receiver, trustee, conservator or liquidator of Borrower of all or a
substantial part of Borrower’s assets is appointed with or without the
application or consent of Borrower; (iv) a petition is filed by or against
Borrower under any bankruptcy, insolvency or similar law; (v) Borrower violates
or fails to perform any provision of either this Agreement or any other loan,
credit agreement, lease or any acquisition or purchase agreement with KEF or any
other party; (vi) any warranty or representation made by Borrower herein proves
to have been false or misleading when made; (vii) there is a material adverse
change in Borrower’s financial condition since the funding of any Note; (viii)
Borrower merges or consolidates with any other corporation or entity, or sells,
leases or disposes of all or substantially all of its assets without the prior
written consent of KEF; (ix) Borrower, if an individual, dies or, if not an
individual, is dissolved; (x) a change in control occurs in Borrower; (xi)
Borrower appears, or is located in any country that appears, on any list of the
U.S. Office of Foreign Assets Control or other similar list; (xii) any filing by
Borrower of a termination statement for any financing statement filed by KEF
while any obligations are owed by Borrower under a Note; and (xiii) any of the
events listed in subsections (ii) through (xi) above occurs with respect to any
Guarantor. A Default with respect to any Note shall, at KEF’s option, constitute
a Default for all Notes and any other agreements between KEF and Borrower.




(b)  Upon the occurrence of a Default, KEF may declare any or all of the Secured
Obligations to be immediately due and payable, without demand or notice to
Borrower or any Guarantor, and KEF shall have the immediate right to enforce its
rights with all Collateral Schedules. The obligation and liabilities accelerated
thereby shall bear interest (both before and after any judgment) until paid in
full at the Default Rate. Should there occur a Default, and if a voluntary or
involuntary petition under the United States Bankruptcy Code is filed by or
against Borrower while such Default remains uncured, the Secured Obligations
shall be automatically accelerated and due and payable and interest thereon at
the Default Rate shall automatically apply as of the date of the first
occurrence of the Default, without any notice, demand or action of any type on
the part of KEF (including any action evidencing the acceleration or imposition
of the Default Rate). The fact that KEF has, prior to the filing of the
voluntary or involuntary petition under the United States Bankruptcy Code, acted
in a manner which is inconsistent with the acceleration and imposition of such
rate shall not constitute a waiver of this provision or estop KEF from asserting
or enforcing KEF’s rights hereunder.




(c)  In addition, and after a Default, KEF may do any one or more of the
following as EF in its sole discretion shall elect: (i) proceed by appropriate
court action to enforce performance by Borrower of the related Note or to
recover damages, including incidental and consequential damages, for the breach
thereof; (ii) cause Borrower, at its expense, to promptly assemble the
Collateral and deliver the same to KEF at such place as KEF may designate in
writing; (iii) enter upon the premises of Borrower or other premises where any
Collateral may be located and, without notice to Borrower and with or without
legal process, take possession of and remove all or any such Collateral without
liability to Borrower by reason of such entry or taking possession; (iv) sell
the Collateral at public or private sale or hold, keep idle or lease to others
any Collateral; and (v) exercise any other right or remedy available to KEF
under applicable law. Borrower shall be liable for all reasonable costs,
expenses, and legal fees incurred in enforcing KEF’s rights under this
Agreement, before or in connection with litigation or arbitration and for any
deficiency in the disposition of the Equipment. KEF’s recovery hereunder shall
in no event exceed the maximum recovery permitted by law.




- 5 -

--------------------------------------------------------------------------------




(d)  If a Default occurs, Borrower hereby agrees that ten days’ prior notice to
Borrower of any public sale or of the time after which a private sale may be
negotiated shall be conclusively deemed reasonable notice. None of KEF’s rights
or remedies hereunder are intended to be exclusive, but each shall be cumulative
and in addition to any other right or remedy referred to hereunder or otherwise
available to KEF at law or in equity, and no express or implied waiver by KEF of
any Default shall constitute a waiver of any other Default or a waiver of any of
KEF’s rights.




(e)  With respect to any exercise by KEF of its right to recover and/or dispose
of any Collateral, Borrower acknowledges and agrees that KEF may dispose of
Collateral on an “AS IS, WHERE IS” basis, in compliance with applicable law and
with such preparation (if any) as KEF determines to be commercially reasonable.
Borrower shall remain liable for any deficiency in the disposition of the
Collateral, and any purchase by KEF of the Collateral may be through a credit to
some or all of Borrower’s obligations under any Note.




16.  Notices. All notices and other communications hereunder shall be in writing
and shall be transmitted by hand, overnight courier or certified mail (return
receipt requested), US postage prepaid. Such notices and other communications
shall be addressed to the respective party at the address first set forth above
or at such other address as any party may, from time to time, designate by
notice duly given in accordance with this section. Such notices and other
communications shall be effective upon receipt or, in the case of mailing in
accordance with the terms of this section, the earlier of receipt or three days
after mailing.




17.  Indemnity. Borrower shall indemnify and hold harmless KEF and each KEF
Assignee, on an after tax basis, from and against any and all liabilities,
causes of action, claims, suits, penalties, damages, losses, costs or expenses
(including attorneys’ fees), obligations, liabilities, demands and judgments
(collectively, a “Liability”) arising out of or in any way related to: (a)
Borrower’s failure to perform any covenant under the Loan Documents, (b) the
untruth of any representation or warranty made by Borrower under the Loan
Documents or (c) injury to persons, property or the environment including any
Liability based on strict liability in tort, negligence, breach of warranties or
Borrower’s failure to comply fully with applicable law or regulatory
requirements; provided, that the foregoing indemnity shall not extend to any
Liability to the extent resulting solely from the gross negligence or willful
misconduct of KEF.




18.  Fees and Expenses. Borrower shall pay all reasonable costs and expenses of
KEF, including, without limitation, attorneys’ and other professional fees,
returned check or non-sufficient funds charges, the fees of any collection
agencies and appraisers and all other costs and expenses related to any sale or
lease of Equipment (including storage costs) incurred by KEF in enforcing any of
the terms, conditions or provisions hereof or in protecting KEF’s rights
hereunder.




19.  Financial and Other Data; Covenants. (a) During the Term hereof, Borrower
shall furnish KEF (i) as soon as available, and in any event within one hundred
twenty days after the last day of each fiscal year, financial statements of
Borrower and each Guarantor and (ii) from time to time as KEF may reasonably
request, other financial reports, information or data (including federal and
state income tax returns) and quarterly or interim financial statements of
Borrower and each Guarantor. All such information shall be audited (or if
audited information is not available, compiled or reviewed) by an independent
certified public accountant.




(b)  For so long as any financial covenants shall be in effect in any agreement
between Borrower and KEYBANK NATIONAL ASSOCIATION (as amended, restated or
modified after the date hereof, the “Financial Covenants”), the Borrower shall
comply with all such Financial Covenants.




(c)  If any agreement (or any part thereof) containing Financial Covenants shall
expire, or be canceled or terminated, or otherwise cease to be binding upon
Borrower during the Term of a Note (a “Terminating Event”), Borrower agrees that
the Financial Covenants in effect under such agreement immediately before the
Terminating Event shall continue to be in effect under such Note(s) as if the
Terminating Event had not occurred. It is the express intention of KEF and
BORROWER that the Financial Covenants shall continue to be effective with
respect to all Notes between KEF and Borrower until the date on which Borrower’s
obligations under the Note are fully paid and performed.




- 6 -

--------------------------------------------------------------------------------




20.  Representations and Warranties of Borrower. Borrower represents and
warrants that as of the date hereof and as of the date of execution of each
Note: (a) the address stated above is the chief place of business and chief
executive office of Borrower, Borrower’s full and accurate legal name is as
stated above and the information describing Borrower set forth under Borrower’s
signature below is accurate in all respects; (b) Borrower is either (i) an
individual and the sole proprietor of its business which is located at the
address set forth above and doing business only under the names disclosed
herein, or (ii) a limited liability company or corporation duly organized and
validly existing in good standing under the laws of the state of its
organization or incorporation, or (iii) a general or limited partnership
organized under the laws of the state of its principal place of business set
forth in this Agreement and the individual general partner executing this
Agreement has the full authority to represent, sign for and bind Borrower in all
respects; (c) the execution, delivery and performance of this Agreement, each
Note, each Collateral Schedule and all related instruments and documents (i)
have been duly authorized by all necessary action on the part of Borrower, (ii)
do not require the approval of any stockholder, partner, manager, trustee, or
holder of any obligations of Borrower except such as have been duly obtained,
and (iii) do not contravene any law, governmental rule, regulation or order
binding on or applicable to Borrower, or contravene the operating agreement,
charter or by-laws of Borrower, or constitute a default under, or result in the
creation of any lien or encumbrance upon the property of Borrower under, any
indenture, mortgage, contract or other agreement to which Borrower is a party or
by which it or its property is bound; (d) the Loan Documents, when entered into
constitute legal, valid and binding obligations of Borrower enforceable against
Borrower in accordance with their terms; (e) there are no actions or proceedings
to which Borrower is a party, and there are no threatened actions or proceedings
of which Borrower has knowledge, before any governmental authority which, either
individually or in the aggregate, would adversely affect the financial condition
of Borrower or the ability of Borrower to perform its obligations hereunder; (f)
Borrower is not in default under any obligation for the payment of borrowed
money, for the deferred purchase price of property or for the payment of any
rent under any agreement which, either individually or in the aggregate, would
adversely affect the financial condition of Borrower or the ability of Borrower
to perform its obligations hereunder; (g) the financial statements of Borrower
(copies of which have been furnished to KEF) have been prepared in accordance
with generally accepted accounting principles consistently applied and fairly
present Borrower’s financial condition and the results of its operations as of
the date of and for the period covered by such statements, and since the date of
such statements there has been no material adverse change in such conditions or
operations, (h) the Equipment is, and shall at all times remain, fully removable
personal property notwithstanding any affixation or attachment to real property
or improvements, (i) Borrower is, and will continue to be, the sole owner of the
Collateral and shall at all times keep the Collateral free and clear from all
liens and encumbrances of any kind or nature other than those created by,
through or under KEF, (j) it has good, valid and marketable title to the
Collateral, (k) the security interest in the Collateral granted to KEF
hereunder, when properly perfected by filing, shall constitute a valid and
perfected first priority security interest in the Collateral; (l) the loan is
for commercial and business purposes and the Collateral will be used solely for
such purposes and not for personal, family, or household purposes, (m) the
Collateral is not subject to, and Borrower will not grant or permit to exist,
any liens or claims on or against the Collateral whether senior, superior,
junior, subordinate or equal to the security interest granted to KEF hereby, or
otherwise, (n) neither the Borrower nor, to the Borrower’s knowledge, any
director, officer, agent, employee or affiliate of the Borrower is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”), and (o) the Borrower will not
directly or indirectly use the proceeds of the Agreement, or lend, contribute or
otherwise make available such proceeds to any affiliate or other person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.




21.  Miscellaneous; Governing Law. (a) Time is of the essence with respect to
the Loan Documents. Any failure of KEF to require strict performance by Borrower
or any waiver by KEF of any provision of the Loan Documents shall not be
construed as a consent or waiver of any other provision of such Loan Documents.
This Agreement will be binding upon KEF only if executed by a duly




- 7 -

--------------------------------------------------------------------------------




authorized officer or representative of KEF at KEF’s address set forth above. An
authorized signer of Borrower shall execute the Loan Documents on Borrower’s
behalf. Any provision of a Loan Document that is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions thereof. Captions are intended for
convenience of reference only, and shall not be construed to define, limit or
describe the scope or intent of any provisions hereof. Borrower will promptly
execute or otherwise authenticate and deliver to KEF such further documents,
instruments, assurances and other records and take such further action as KEF
may reasonable request in order to carry out the intent and purposes of the Loan
Documents and to establish and protect the rights and remedies created or
intended to be created in favor of KEF hereunder and thereunder.




(b)  EACH OF THE LOAN DOCUMENTS IS BEING DELIVERED IN, AND SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE OF NEW YORK, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW OR CONFLICT OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). ANY ACTION BETWEEN THE PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
NON-CONTRACTUAL CLAIMS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT LOCATED
IN THE STATE OF NEW YORK; PROVIDED, THAT AT KEF’S SOLE OPTION, KEF MAY BRING AN
ACTION IN THE STATE WHERE BORROWER OR THE EQUIPMENT IS LOCATED. BORROWER
IRREVOCABLY WAIVES OBJECTIONS TO THE JURISDICTION OF SUCH COURTS AND WAIVES ANY
ARGUMENT THAT VENUE IN ANY SUCH FORUM IS NOT CONVENIENT. KEF AND BORROWER HEREBY
EACH WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THE COLLATERAL OR THE LOAN
DOCUMENTS. THIS WAIVER IS MADE KNOWINGLY, WILLINGLY AND VOLUNTARILY BY KEF AND
BORROWER WHO EACH ACKNOWLEDGE THAT NO REPRESENTATIONS HAVE BEEN MADE BY ANY
INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR
NULLIFY ITS EFFECT. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE LOAN DOCUMENTS.




22.  More than One Borrower. If more than one person or entity executes the Loan
Documents as “Borrower”, the obligations of ” Borrower ” shall be deemed joint
and several and all references to ” Borrower ” shall apply both individually and
jointly.




23.  Separate Borrowings. Each Note and Collateral Schedule shall constitute a
complete and separate loan and security agreement, independent of all other
Notes and Collateral Schedules, and without any requirement of being accompanied
by an originally executed copy of this Agreement. If any term or condition of
any Note or Collateral Schedule conflicts or is inconsistent with any term or
condition of this Agreement, the terms and conditions of such Note or Collateral
Schedule shall govern.




24.  Execution in Counterparts. One originally executed copy of the Collateral
Schedule shall be denominated “Originally Executed Copy No. 1 of originally
executed copies.” If more than one copy of the Collateral Schedule is executed
by Borrower and KEF, all such other copies shall be consecutively numbered with
numbers greater than 1. Only Originally Executed Copy No. 1 shall constitute
Chattel Paper.




25.  Entire Agreement. Each Note, together with all other Loan Documents,
constitutes the entire understanding or agreement between KEF and Borrower with
respect to the financing of the Equipment covered by the related Collateral
Schedule, and there is no understanding or agreement, oral or written, which is
not set forth herein or therein. No Loan Document may be amended except by a
writing signed by KEF and Borrower. Delivery of an executed Loan Document by
facsimile or any other reliable means shall be deemed as effective for all
purposes as delivery of a manually executed copy. Borrower shall provide to KEF
the manually executed original of any Loan Document delivered by facsimile
within five days.




- 8 -

--------------------------------------------------------------------------------




Borrower:

REPRO MED SYSTEMS, INC.

KEF:

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NATIONAL ASSOCIATION

 

 

By:




Name:




Title:

/s/ Karen Fisher




KAREN FISHER




CFO

By:




Name:




Title:

/s/ Jodi Mackinnon




Jodi Mackinnon




Vice President




- 9 -

--------------------------------------------------------------------------------